Title: Thomas Jefferson’s Notes on Poplar Forest Survey, 12 December 1817
From: Jefferson, Thomas
To: 


                        
                             
              Dec. 12. 17.
                            
                                
                                    Begun at Clarke & Cobb’s red oak corner
                                
                                
                                    N. 62. E 72. po. along a full marked line to his  & my corner chesnut in Cobb’s side line  
                                
                                
                                    from this  Chesnut the f. & a. post oak bears S. 52. E. 23. po.
                                
                                
                                     which makes that line 148. po. in all from the pointers to the chesnut
                                
                            
                            
                            
                            
                                
                                    then sa. co. contind viz. N. 62. E.
                                    32.
                                      po. to Cala Callaway’s road.
                                
                                
                                    
                                    24 
                                    ½ po. more to my fork
                                
                                
                                    
                                    6.
                                      po. more to supposed corner
                                
                                
                                    
                                    62.
                                    ½ po. in all.
                                
                            
                            
                            
                            N. 40. W. 86. po. to the old poplar where the spring was formerly, noted before
                            N. 78. E. 14½ po. to pile of stones made on the 9th
                            
                            Note. we this day saw a plain marked forked oak on the S. side of Callaway’s road on 35.  po. above the 2. stones.
                        
                    